Case: 21-40847     Document: 00516405875         Page: 1     Date Filed: 07/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 25, 2022
                                  No. 21-40847
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roberto Rivera-Loera,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:20-cr-243-1


   Before Barksdale, Higginson, and Ho, Circuit Judges.
   Per Curiam:*
          In May 2020, Roberto Rivera-Loera pleaded guilty to transporting an
   alien, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (a)(1)(A)(v)(II),
   (a)(1)(B)(ii), and was sentenced to two years’ probation. The district court




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40847      Document: 00516405875          Page: 2   Date Filed: 07/25/2022




                                    No. 21-40847

   in October 2021 revoked Rivera’s probation for failure to comply with its
   terms and sentenced him to six months’ imprisonment.
          For this resulting appeal, our court granted Rivera’s requested
   remand to permit the district court to correct the written judgment.
          Because that court has granted the requested relief on limited remand,
   and as Rivera accordingly acknowledges in his subsequent 10 June 2022 letter
   to our court, this appeal is moot. See United States v. Heredia-Holguin, 823
   F.3d 337, 340 (5th Cir. 2016) (en banc) (explaining “case becomes moot only
   when it is impossible for a court to grant any effectual relief whatever to the
   prevailing party” (citation omitted)).
          DISMISSED.




                                            2